      Case 1:21-mc-00168-VEC Document 9 Filed 02/03/21 Page 1 of 2
                                             USDC SDNY
                                             DOCUMENT
                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                DATE FILED:   2/3/2021


In re Petition of

East Asian Consortium B.V.


                                                           Civil Action No. _______
For an Order to Take Discovery from Bank of
America, N.A.; Bank of New York Mellon; BNP
Paribas USA; China Construction Bank; Citibank
N.A.; HSBC Bank USA, N.A.; JPMorgan Chase
Bank, N.A.; MashreqBank PSC; Standard Chartered
Bank; Wells Fargo Bank, N.A.


Pursuant to 28 U.S.C. § 1782 in Aid of a Foreign
Proceeding


    [PROPOSED] ORDER GRANTING PETITIONERS’ EX PARTE PETITION FOR
            JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782


        THIS CAUSE came before the Court upon the Ex Parte Petition of East Asian

Consortium B.V. (“Petitioner”) for an Order to Take Discovery Pursuant to 28 U.S.C. § 1782 in

Aid of a Foreign Proceeding (the “Petition”) which seeks documentary evidence from the New

York branches of Bank of America, N.A.; Bank of New York Mellon; BNP Paribas USA; China

Construction Bank; Citibank N.A.; HSBC Bank USA, N.A.; JPMorgan Chase Bank, N.A.;

MashreqBank PSC; Standard Chartered Bank; Wells Fargo Bank, N.A. (together, the “New

York Banks”) for use in judicial proceeding before the High Court, Gauteng Local Division in

Johannesburg, South Africa.

        The Court, having considered the papers on file and submitted herewith, and good cause

appearing:
                   Case 1:21-mc-00168-VEC Document 9 Filed 02/03/21 Page 2 of 2




                HEREBY GRANTS the Petition.

                It is HEREBY ORDERED that Petitioner is granted leave to issue subpoenas to the New

         York Banks, seeking the production of documents in substantially the same form attached as

         Exhibit A to the Petition.

                                                                          IT IS SO ORDERED.

                 2/3/2021
         Dated: __________________


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE



This Order is without prejudice to any subpoena recipient making a
motion to quash. If any contemplated motion to quash is based on
undue burden, the subpoena recipient and East Asian Consortium
B.V. must meet and confer to attempt to amicably resolve the
dispute before the motion to quash is made.
